DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on February 18, 2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-14, 16 and 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rossman et al (US 5,836,048; hereinafter Rossman).
	Regarding claim 1, Rossman discloses a flexible, resilient, gland (1) to seal an annular opening (see figure 5) in an electrical wall box, the gland (1) comprising: an annular first portion (5) having a central bore (13) formed therethrough, the annular first portion (5) including: a first open end; a second open end (see figure 3); a membrane (11) disposed transversely across an internal diameter of the annular first portion (5) proximate the second open end, wherein the membrane (11) includes: a first portion having first thickness; and a second portion having second thickness that is less than the first thickness (see figure 1), the second portion to permit the passage of an electrical conductor (17) therethrough; an annular second portion (7) having a central bore formed therethrough (see figure 3); and an annular intermediate portion (9) with a central bore formed therethrough, the annular intermediate portion fluidly coupling the first open end of the annular first portion with the annular second portion (see figure 3).
	Regarding claim 2, Rossman discloses the gland (1) wherein the membrane (11) comprises a continuous membrane surface disposed across the second open end of the annular first portion (see figure 1).
	Regarding claim 3, Rossman discloses the gland (1) wherein the membrane (11) comprises a discontinuous membrane surface having an opening (13) formed through at least a portion of the second portion of the membrane (see figures 1 and 2).
	Regarding claim 6, Rossman discloses the gland (1) wherein the annular first portion (5) comprises a hollow cylindrical portion having a first outside diameter (see figure 2).
	Regarding claim 7, Rossman discloses the gland (1) wherein the annular second portion (7) comprises an annular second portion having a first open end and a second open end, the first open end disposed proximate the annular intermediate portion (9).
	Regarding claim 8, Rossman discloses the gland (1) wherein the annular second portion (7) comprises a hollow frustoconical portion having a second diameter that tapers from the first open end towards the second open end (see figures 2 and 3).
	Regarding claim 9, Rossman discloses the gland (1) wherein the central bore of the annular second portion (7) coaxially aligns with at least a portion of the second portion of the membrane (see figure 3).
	Regarding claim 10, Rossman discloses the gland (1) wherein the second thickness of the membrane (11) is less than 50% of the first thickness of the membrane (see figure 1, slit 4).
	Regarding claim 11, Rossman discloses an electrical wall box (19), comprising: a housing mountable within a wall cavity (column 1 lines 9-11; well known in the art), the housing (19) including: a plurality of walls forming an interior space, wherein at least one wall includes an aperture (see figure 5) having a first diameter formed therethrough, the aperture fluidly coupling the interior space within the housing to an exterior space about the housing (19); and a flexible, resilient, gland (1) at least partially insertable into the aperture (see figure 1), the gland (1) comprising: an annular first portion (5) having an outside diameter greater than the first diameter (see figure 5), a central bore (13) formed therethrough, and a membrane (15) disposed transversely across the central bore (13); an annular second portion (7) having an outside diameter greater than the first diameter and a central bore (13) formed therethrough; and an annular intermediate portion (9) having an outside diameter approximately equal to the first diameter and a central bore formed therethrough (see figure 5), the annular intermediate portion (9) fluidly coupling the annular first portion  (5) to the annular second portion (7); wherein, upon insertion into the aperture in the housing (19, see figure 5): the annular first portion (5), including the membrane (11) is disposed external to the housing (see figure 5); the annular second portion (7) is disposed in the interior space within the housing; and the intermediate portion (11) is disposed coplanar with the wall of the housing (see figure 5).
	Regarding claim 12, Rossman discloses the electrical wall box (see figure 5) wherein the membrane (11) includes: a first portion having first thickness (see figure 1); and a second portion (see figure 1) having second thickness that is less than the first thickness, the second portion to permit the passage of an electrical conductor therethrough (see figure 5).
	Regarding claim 13, Rossman discloses the electrical box see figure 5) wherein the membrane (11) comprises a continuous membrane surface disposed across the second open end of the annular first portion (see figure 1).
	Regarding claim 14, Rossman discloses the electrical box (see figure 5) wherein the membrane (11) comprises a discontinuous membrane surface having an opening (13) formed through at least a portion of the second portion of the membrane (see figures 1 and 2).
Regarding claim 16, Rossman discloses the electrical wall box (see figure 5) wherein the opening (16) comprises a round or oval opening formed through at least a portion of the second portion of the membrane (see figure 1).
Regarding claim 18, Rossman discloses the electrical wall box (see figure 5) wherein the annular second portion (7) comprises a hollow frustoconical portion having an outside diameter that tapers from the wall of the enclosure inward (see figures 2 and 3).
	Regarding claim 19, Rossman discloses the electrical wall box (see figure 5) wherein the central bore of the annular second portion (7) coaxially aligns with at least a portion of the second portion of the membrane (see figure 3).
	Regarding claim 20, Rossman discloses the electrical wall box (see figure 5) wherein the second thickness of the membrane (11) is less than 50% of the first thickness of the membrane (see figure 1, slit 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rossman et al (US 5,836,048; hereinafter Rossman) in view of Schlegel (DE 102011018758; cited in the IDS).
	Regarding claim 4, Rossman discloses the claimed invention except for the gland wherein the opening comprises a polygonal opening formed through at least a portion of the second portion of the membrane. Schlegel teaches a flexible cable gland (1) comprising: an annular first portion having a central bore (see figure 1a) formed therethrough and having an opening comprises a polygonal opening formed through at least a portion of a second portion of a membrane (2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Rossman’s opening comprising a polygonal opening formed through at least a portion of the second portion of the membrane as taught by Schlegel to provide means for properly sealing the cables entering the gland.
	Regarding claim 5, the modified Rossman discloses the gland (1) wherein the opening comprises a star-shaped opening that includes a plurality of petals (as taught by Schlegel) formed through at least a portion of the second portion of the membrane (as taught by Schlegel).
Regarding claim 15, Rossman discloses the claimed invention except for the gland wherein the opening comprises a polygonal opening formed through at least a portion of the second portion of the membrane. Schlegel teaches a flexible cable gland (1) comprising: an annular first portion having a central bore (see figure 1a) formed therethrough and having an opening comprises a polygonal opening formed through at least a portion of a second portion of a membrane (2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Rossman’s opening comprising a polygonal opening formed through at least a portion of the second portion of the membrane as taught by Schlegel to provide means for properly sealing the cables entering the gland.
	Regarding claim 5, the modified Rossman discloses the electrical wall box (see figure 5) wherein the opening comprises a star-shaped opening that includes a plurality of petals (as taught by Schlegel) formed through at least a portion of the second portion of the membrane (as taught by Schlegel).

Conclusion
5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


September 9, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848